Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated May 24, 2011 accompanying the consolidated financial statements and schedule in the 2011 Annual Report of Rocky Mountain Chocolate Factory, Inc. andSubsidiary on Form 10-K for the year ended February 28, 2011. We hereby consent to the incorporation by reference in the Registration Statements of Rocky Mountain Chocolate Factory, Inc. andSubsidiaryon Forms S-8 (File no. 333-145986 effective September 11, 2007; File No. 333-109936 effective October 23, 2003; File No. 333-119107 effective September 17, 2004; File No. 33-64651 effective November 30, 1995; File No. 33-64653 effective November 30, 1995; File No. 33-79342 effective May 25, 1994). Ehrhardt Keefe Steiner & Hottman PC May 24, 2011 Denver, Colorado
